           Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 1 of 15



                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
________________________________________________________________________

JOHN A. BENEDETTO,                                        CASE NO: 1:18-cv-11744

        Plaintiff,

vs.                                                       COMPLAINT



THE MUSEUM OF SEX LLC, a Delaware
limited liability company, d/b/a MUSEUM
OF SEX, and GGR HOLDINGS, LLC, a
New York limited liability company,

      Defendants.
___________________________________/

        Plaintiff, JOHN A. BENEDETTO (hereinafter the “Plaintiff”), through his

undersigned counsel, hereby files this Complaint and sues THE MUSEUM OF SEX LLC,

a Delaware limited liability company, d/b/a MUSEUM OF SEX, and GGR HOLDINGS,

LLC, a New York limited liability company, (hereinafter, collectively, the “Defendants”),

for injunctive relief, attorney’s fees and costs (including, but not limited to, court costs and

expert fees) pursuant to 42 U.S.C. §12181, et. seq., of the AMERICANS WITH

DISABILITIES ACT (“ADA”), the NEW YORK CITY HUMAN RIGHTS LAW

("NYCHRL"), and the NEW YORK STATE HUMAN RIGHTS LAW (“NYSHRL”) and

alleges:

                            JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of

the Americans With Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as




                                              1
         Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 2 of 15



the “ADA”). This Court is vested with original jurisdiction under 28 U.S.C. §1331 and

§343.

        2.     Venue is proper in this Court, pursuant to 28 U.S.C. §1391(b)

in that all events giving rise to this lawsuit occurred in New York.

        3.     The remedies provided by the New York State Human Rights Law are not

exclusive and state administrative remedies need not be exhausted in connection with suits

brought under the Federal Civil Rights Act.

        4.     At the time of Plaintiff’s visit to MUSEUM OF SEX, prior to instituting the

instant action, JOHN A. BENEDETTO (hereinafter referred to as “Plaintiff”), was a

resident of the City and State of New York, suffered from what constitutes a “qualified

disability” under the Americans With Disability Act of 1990, as he is a quadriplegic and

uses a wheelchair for mobility. The Plaintiff personally visited Defendants’ Property, but

was denied full and equal access to, and full and equal enjoyment of, the facilities at

Defendants’ Property, which is the subject of this lawsuit.

        5.     The Defendants, THE MUSEUM OF SEX LLC, a Delaware limited

liability company, d/b/a MUSEUM OF SEX, and GGR HOLDINGS, LLC, a New York

limited liability company, are authorized to conduct, and are conducting business within

the State of New York. Upon information and belief, THE MUSEUM OF SEX LLC, is

the lessee and/or operator of the real property (hereinafter and heretofore referred to

collectively as “Defendants’ Property”), and the owner of the improvements where the

Subject Facility is located which is the subject of this action, the facility commonly referred

to as MUSEUM OF SEX, (hereinafter the “Subject Facility”) located at 233 Fifth Avenue,

New York, New York (hereinafter and heretofore referred to collectively as “Defendants’




                                              2
         Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 3 of 15



Property”), which also maintains and controls the Subject Facility. Upon information and

belief, GGR HOLDINGS, LLC, is the owner, lessor and/or operator of the real property

where the Subject Facility is located which is the subject of this action, the facility

commonly referred to as MUSEUM OF SEX, located at 233 Fifth Avenue, New York,

New York (hereinafter and heretofore referred to collectively as “Defendants’ Property”),

which also maintains and controls the Subject Facility.

        6.     All events giving rise to this lawsuit occurred in the City of New York, State

of New York. Venue is proper in this Court as the premises is located in the State of New

York.

 COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        7.     On or about July 26, 1990, Congress enacted the Americans With

Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its requirements.

The effective date of the Title III of the ADA was January 26, 1992. 42 U.S.C. §12181;

20 C.F.R. §36.508(a).

        8.     Congress found, among other things, that:

               (i)     some 43,000,000 Americans have one or more physical or
               mental disabilities, and this number shall increase as the population
               continues to grow older;

               (ii)     historically, society has tended to isolate and segregate
               individuals with disabilities, and, despite some improvements,
               such forms of discrimination against disabled individuals continue
               to be a pervasive social problem, requiring serious attention;

               (iii)     discrimination against disabled individuals persists in such
               critical areas as employment, housing, public accommodations,
               transportation, communication, recreation, institutionalization,
               health services, voting and access to public services and public
               facilities;



                                             3
        Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 4 of 15




               (iv)      individuals with disabilities continually suffer forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, failure to make modifications to existing
               facilities and practices. Exclusionary qualification standards and
               criteria, segregation, and regulation to lesser services, programs,
               benefits, or other opportunities; and,

              (v)       the continuing existence of unfair and unnecessary
               discrimination and prejudice denies people with disabilities the
               opportunity to compete on an equal basis and to pursue those
               opportunities for which our country is justifiably famous, and costs
               the United States billions of dollars in unnecessary expenses
               resulting from dependency and non-productivity.

               42 U.S.C. §12101(a)(1)-(3), (5) and (9).

       9.      Congress explicitly stated that the purpose of the ADA was to:

               (i)    provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

               (ii)   provide clear, strong, consistent, enforceable standards
               addressing discrimination against individuals with disabilities;
               and,

               (iii) invoke the sweep of congressional authority, including the
               power to enforce the fourteenth amendment and to regulate
               commerce, in order to address the major areas of discrimination
               faced on a daily by people with disabilities.

               42 U.S.C. §12101(b)(1)(2) and (4).

       10.     Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject

Facility is a place of public accommodation in that it is an establishment which provides

goods and services to the public.

       11.     Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or

Subject Facility which is the subject of this action is a public accommodation covered by

the ADA and which must be in compliance therewith.




                                            4
         Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 5 of 15



        12.     The Plaintiff is informed and believes, and therefore alleges, that the Subject

Facility has begun operations, and/or undergone substantial remodeling, repairs and/or

alterations, since January 26, 1990, and/or has sufficient income to make readily achievable

accessibility modifications.

        13.     Defendants have discriminated, and continue to discriminate, against the

Plaintiff, and others who are similarly situated, by denying full and equal access to, and

full and equal enjoyment of, goods, services, facilities, privileges, advantages and/or

accommodations at Defendants’ Property, in derogation of 42 U.S.C. §12101, et. seq., and

as prohibited by 42 U.S.C. §12182, et. seq., and by failing to remove architectural barriers

pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily achievable.

        14.     The Plaintiff has been unable to, and continues to be unable to, enjoy full

and equal safe access to, and the benefits of, all the accommodations and services offered

at Defendants’ Property. Prior to the filing of this lawsuit, Plaintiff personally visited

Defendants’ Property, with the intention of using Defendants’ facilities, but was denied

access to the Subject Property, and therefore suffered an injury in fact. In addition, Plaintiff

continues to desire to visit the Subject Property in the future, but continues to be injured in

that he is unable to and continues to be discriminated against due to the architectural

barriers which remain at Subject Property, all in violation of the ADA, and the New York

State Human Rights Law.

        15.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal Regulations

to implement the requirements of the ADA, known as the Americans with Disabilities Act

Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said




                                              5
         Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 6 of 15



Department may obtain civil penalties of up to $110,000 for the first violation and

$150,000 for any subsequent violation.

        16.          The Defendants’ Subject Facility is in violation of 42 U.S.C. §12181, et.

seq., the ADA and 28 C.F.R. §36.302, et. seq., and is discriminating against the Plaintiff

as a result of inter alia, the following specific violations:

              (i)       Failure to provide access to all upper levels of the Subject Facility, due

                        to a flight of stairs with numerous steps and a continuously non-

                        operational elevator serving said upper levels, and/or no wheelchair lift,

                        in violation of 28 C.F.R. Part 36, Section 4.3.

              (ii)      Lower basement level, where coat check and multiple restrooms are

                        located, is inaccessible due to flights of stairs, with numerous steps,

                        without an elevator and/or wheelchair lift, in violation of 28 C.F.R. Part

                        36, Section 4.3.

              (iii)     The Gift Shop sales counter is in violation of 28 C.F.R. Part 36, Section

                        7.2(1), which requires that a portion of the main counter which is a

                        minimum of 36 inches (915 mm) in length shall be provided with a

                        maximum height of 36 inches (915 mm) above the finished floor.

              (iv)      The ticket sales is in violation of 28 C.F.R. Part 36, Section 7.2(1),

                        which requires that a portion of the main counter which is a minimum

                        of 36 inches (915 mm) in length shall be provided with a maximum

                        height of 36 inches (915 mm) above the finished floor.

              (v)       The Coat Check counter, in the lower basement level, is in violation of

                        28 C.F.R. Part 36, Section 7.2(1), which requires that a portion of the




                                                 6
Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 7 of 15



         main counter which is a minimum of 36 inches (915 mm) in length shall

         be provided with a maximum height of 36 inches (915 mm) above the

         finished floor.

 (vi)    The bar counter in the Bar area, is higher than 34 inches above the finish

         floor, in violation of the requirements of 28 C.F.R. Part 36, Section 5.2,

         which requires a maximum height of the counter, or a 60 inch wide

         section of it, to be 34 inches maximum height.

 (vii)   All tables in the Bar area are at inaccessibly low heights in violation of

         28 C.F.R. Part36, Section 4.32.4.

 (viii) Various merchandise for sale, located on high shelves, are at

         inaccessible heights, in violation of 28 C.F.R. Part 36.

 (ix)    Various hanging merchandise, are at inaccessible heights, in violation

         of 28 C.F.R. Part 36.

 (x)     Self-service credit card machines, located on top of the high ticket sales

         counter, are at an inaccessible reach ranges, in violation of 28 C.F.R.

         Part 36.

 (xi)    Various merchandise for sale, located on top of high Gift Shop sales

         counter, are at inaccessible heights, in violation of 28 C.F.R. Part 36.

 (xii)   Failure to provide at least 17 inches depth clearance under lavatory in

         restroom in the Bar, as required by 28 C.F.R. Part 36, Section 4.19.2.

 (xiii) Failure to provide the required underside clearance of at least 29 inches

         above the finished floor to the bottom of the apron under lavatory in




                                   7
Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 8 of 15



         restroom in the Bar, for accessibility in compliance with 28 C.F.R. Part

         36, Section 4.1 and Section 4.19.2.

 (xiv)   Failure to provide ADA-compliant signage at the restroom area in the

         Bar, in violation of 28 C.F.R. Part 36, Section 4.30.

 (xv)    Failure to provide a paper towel dispenser, in the restroom in the Bar, at

         an accessible height, as required by 28 C.F.R. Part 36, Section 4.22.7.

 (xvi)   Failure to provide a coat hook in the restroom in the Bar, at an accessible

         height, as required by 28 C.F.R. Part 36, Section 4.1.

 (xvii) Failure to provide an accessible restrooms in lower basement level, to

         the Subject Facility, due to multiple steps at said restrooms, without an

         ADA-compliant ramp and/or wheelchair lift, in violation of 28 C.F.R.

         Part 36, Section 4.14.

 (xviii) Failure to install the required rear grab bar around an accessible toilet in

         the lower basement level restroom, in accordance with 28 C.F.R. Part

         36, Section 4.17.6.

 (xix)   Failure to install the required side grab bar around an accessible toilet

         in the lower basement level restroom, in accordance with 28 C.F.R. Part

         36, Section 4.17.6.

 (xx)    Failure to provide sufficient clear floor space/sufficient turning radius

         in the restroom stall, to provide safe adequate maneuverability space, in

         violation of 28 C.F.R. Part 36, Section 4.2.




                                   8
Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 9 of 15



 (xxi)   Failure to provide paper towel dispensers, in the restrooms in the lower

         basement level, at an accessible height, as required by 28 C.F.R. Part

         36, Section 4.22.7.

 (xxii) Failure to provide accessible soap dispensers, in the restrooms in the

         lower basement level, at an accessible height, as required by 28 C.F.R.

         Part 36, Section 4.2.

 (xxiii) Failure to provide an accessible door handle on the door to the restroom

         in lower basement level, that can be operable with one hand and shall

         not require tight grasping, pinching or twisting of the wrist, as required

         by 28 C.F.R. Part 36, Section 4.13.9.

 (xxiv) Failure to provide an accessible locking mechanism in the restroom in

         the lower basement level, that can be operable with one hand and shall

         not require tight grasping, pinching or twisting of the wrist as required

         by 28 C.F.R. Part 36, Section 4.27.4.

 (xxv) Failure to provide a coat hook in the restrooms in the lower basement

         level, at an accessible height, as required by 28 C.F.R. Part 36, Section

         4.1.

 (xxvi) Water fountain, in lower basement level, is inaccessible, due, in part, to

         steps, without an ADA-compliant ramp and/or wheelchair lift, in

         violation of 28 C.F.R. Part 36, Section 4.14.

 (xxvii) Photo booth is not accessible due to a step, without an ADA-compliant

         ramp and/or wheelchair lift, in violation of 28 C.F.R. Part 36, Section

         4.14.




                                  9
        Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 10 of 15



              (xxviii)Failure to provide a securely attached floor mat at the interior of the 27th

                     Street entrance, in violation of 28 C.F.R. Part 36, Section 4.5.3.

              (xxix) Failure to provide adequate directional and accurate informational

                     signage throughout the Subject Facility, as required by 28 C.F.R. Part

                     36, Section 4.1.3(16).

              (xxx) Failure to provide signage, in the Subject Facility, addressing people

                     with disabilities telling them that accessible services are provided, as

                     required by 28 C.F.R. Part 36, Section 4.30.4.

       17.     Upon information and belief, there are other current violations of the ADA at

Defendants’ Property, and only once a full inspection is done can all said violations be

identified.

       18.     To date the architectural barriers, the removal of which is readily achievable,

and other violations of the ADA still exist and have not been remedied or altered in such a

way as to effectuate compliance with the provisions of the ADA.

       19.     Pursuant to the ADA, 42 U.S.C. §12101 et seq., and 28 C.F.R. §36.304, the

Defendants were required to make the Subject Facility, a place of public accommodation,

accessible to persons with disabilities since January 28, 1992. To date, the Defendants

have failed to comply with this mandate.

        20.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

the Plaintiff’s injunctive relief; including an order to alter the Subject Facility to make it

independently accessible to, and useable by, individuals with disabilities to the extent

required by the ADA, and closing the Subject Facility until the requisite modifications are

completed.




                                                10
         Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 11 of 15



COUNT II - VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

        21.   The New York City Human Rights Law provides:

                (a) It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or employee
                of any place or provider of public accommodation because of the actual or
                perceived … disability … of any person, directly or indirectly, to refuse,
                withhold from or deny to such person any of the accommodations,
                advantages, facilities or privileges thereof … to the effect that any of the
                accommodations, advantages, facilities and privileges of any such place or
                provider shall be refused, withheld from or denied to any person on
                account of … disability …

                NYC Admin. Code § 8-107(4)(a).

        22.   Defendants, THE MUSEUM OF SEX LLC, a Delaware limited liability

company, d/b/a MUSEUM OF SEX, and GGR HOLDINGS, LLC, a New York limited

liability company, are in violation of the New York City Human Rights Law by denying

the Plaintiff full and safe access to all of the benefits, accommodations and services of the

Subject Facility.

        23.   The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 20

as if set forth in their entirety here.

 COUNT III - VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

        24.   The New York State Human Rights Law provides:

                (a) It shall be an unlawful discriminatory practice for any person, being
                the owner, lessee, proprietor, manager, superintendent, agent or employee
                of any place of public accommodation…. because of the … disability …
                of any person, directly or indirectly, to refuse, withhold from or deny to
                such person any of the accommodations, advantages, facilities or
                privileges thereof … to the effect that any of the accommodations,
                advantages, facilities and privileges of any such place shall be refused,
                withheld from or denied to any person on account of … disability …

                NYS Exec. Law § 296 (2)(a).




                                             11
         Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 12 of 15



        25.   Defendants’ Property is a place of public accommodation as defined in the

New York State Human Rights Law.

        26.   The Defendants have further violated the New York State Human Rights Law

by being in violation of the rights provided under the ADA.

        27.   Defendants, THE MUSEUM OF SEX LLC, a Delaware limited liability

company, d/b/a MUSEUM OF SEX, and GGR HOLDINGS, LLC, a New York limited

liability company, are in violation of the New York State Human Rights Law by denying

the Plaintiff full and safe access to all of the benefits, accommodations and services of the

Subject Facility.

        28.   The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 22

as if set forth in their entirety here.

           COUNT IV - VIOLATION OF THE ADMINISTRATIVE CODE
                        OF THE CITY OF NEW YORK

        29.   The Defendants have subjected, and continues to subject, Plaintiff to disparate

treatment by directly and/or indirectly refusing, withholding, and denying the full

accommodations of the Subject Facility, and advantages, facilities and privileges of its

place of public accommodation, all because of disability, in violation of Administrative

Code § 8-107(4).

        30.   The Defendants have discriminated against Plaintiff in violation of

Administrative Code of the City of New York, § 8-107(4), and Local Law 58 by

maintaining and/or creating an inaccessible place of public accommodation.

        31.   The Local Civil Rights Restoration Act of 2005 (the "Restoration Act"), also

known as Local Law 58, clarified the scope of the Administrative Code in relation to the

New York City's Human Rights Law. The Restoration Act confirmed the legislative intent



                                             12
         Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 13 of 15



to abolish "parallelism" between the Administrative Code and the Federal and New York

State anti-discrimination laws by stating as follows:

        The provisions of this title shall be construed liberally for the
        accomplishment of the uniquely broad and remedial purposes thereof,
        regardless of whether federal or New York State civil and human rights
        laws, including those laws with provisions comparably-worded to
        provisions of this title, have been so construed.

Restoration Act § 7 amending Administrative Code § 8-130 (emphasis added).

        32.   The Administrative Code is to be construed broadly in favor of Plaintiff to the

fullest extent possible. Albunio v. City of New York, 2011 NY Slip Op 02480 (N.Y. Court

of Appeals, March 31, 2011).

        33.   As a direct and proximate result of the Defendants' unlawful discrimination,

in violation of Administrative Code of the City of New York, Plaintiff has suffered an

injury in fact.

        34.   The Defendants' long-standing refusal and/or lack of effort to make the

Subject Facility fully accessible was egregious and undertaken with reckless disregard to

Plaintiff's rights under the Administrative Code.

        35.   By failing to comply with the law in effect for decades, the Defendants have

articulated to disabled persons, such as the Plaintiff, that they in effect are not welcome

and not desired as patrons of its place of public accommodation.

        36.   The Defendants unlawful discriminatory conduct constitutes willful and

wanton violations of the Administrative Code for which Plaintiff is entitled to an award of

punitive damages. Administrative Code § 8-502.

        37.   The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 27

as if set forth in their entirety here.




                                             13
        Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 14 of 15



                              ATTORNEYS’ FEES AND COSTS

       38.   The Plaintiff has been obligated to retain the undersigned counsel for the

filing and prosecution of this action. The Plaintiff is entitled to have his reasonable

attorneys’ fees, costs and expenses paid by the Defendants, pursuant to the ADA and the

New York City Human Rights Law.

       39.   Plaintiff prays for judgment pursuant to N.Y. Exec. Law § 297, including

compensatory damages contemplated by § 297(9).

                                        DAMAGES

       40.   The Plaintiff demands one thousand dollars ($1,000.00) in compensatory

damages based on Defendants' violation of the New York City Human Rights Law and the

New York State Human Rights Law, plus punitive damages pursuant to the Administrative

Code of the City of New York.

                                    INJUNCTIVE RELIEF

       41.   Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

the Plaintiff’s injunctive relief; including an order to alter the Subject Facility to make it

readily accessible to, and useable by, individuals with disabilities to the extent required by

the ADA, the New York City Human Rights Law, and the New York State Human Rights

Law and closing the Subject Facility until the requisite modifications are completed.

       WHEREFORE, the Plaintiff hereby demands judgment against the Defendants

and requests the following injunctive and declaratory relief:

       A.      The Court declare that the Subject Property and Subject Facility owned,

               operated, leased, controlled and/or administered by the Defendants are




                                             14
       Case 1:18-cv-11744 Document 1 Filed 12/14/18 Page 15 of 15



              violative of the ADA, the New York City Human Rights Law, and of the

              New York State Human Rights Law;

       B.     The Court enter an Order requiring the Defendants to alter their facilities

              and amenities to make them accessible to and usable by individuals with

              disabilities to the full extent required by the Title III of the ADA and by

              NYCHRL, and the NYSHRL;

       C.     The Court enter an Order directing the Defendants to evaluate and neutralize

              their policies, practices and procedures toward persons with disabilities, for

              such reasonable time so as to allow the Defendants to undertake and

              complete corrective procedures to the Subject Facility;

       D.     The Court award reasonable attorney’s fees, all costs (including, but not

              limited to court costs and expert fees) and other expenses of suit, to the

              Plaintiff; and

       E.     The Court award such other and further relief as it deems necessary, just

              and proper.

Dated: This 14th day of December, 2018.

                                             Respectfully submitted,


                                             By: /S/ B. Bradley Weitz           .
                                                B. Bradley Weitz, Esq. (BW 9365)
                                                THE WEITZ LAW FIRM, P.A.
                                                Attorney for Plaintiff
                                                Bank of America Building
                                                18305 Biscayne Blvd., Suite 214
                                                Aventura, Florida 33160
                                                Telephone: (305) 949-7777
                                                Facsimile: (305) 704-3877
                                                E-mail: bbw@weitzfirm.com




                                           15
